

116 HR 2598 IH: Developing Education by Leveraging Tuition Assistance Act
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2598IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Marchant (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to allow members of the Armed Forces to use Department of
			 Defense tuition assistance to pay for education or training at lower or
			 lateral degree levels.
	
 1.Short titleThis Act may be cited as the Developing Education by Leveraging Tuition Assistance Act or the DELTA Act. 2.Payment of tuition for off-duty training or educationSection 2007 of title 10, United States Code, is amended—
 (1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e) the following new subsection (f):
				
 (f)A member of the armed forces may use assistance provided under this section to pay for education or training at a degree level equal to, or lower than, a degree level previously attained by the member if—
 (1)the education or training is relevant to the professional duties of the member; and (2)the content of the education or training is not substantially similar to the content of other education or training already received by the member..
			